Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-13 and 16-19 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical connection device for optically connecting a first connector of a first optical fiber device with a second connector of a second optical fiber device along an optical axis comprising: a plug part having an elongated shaft having a longitudinal shaft axis and a lumen extending through the shaft along the shaft axis for receiving the first connector, the plug part further having a cap at a first end of the shaft which has an insertion opening for insertion of the first connector into the lumen, the plug part having an optical window having a solid body element which closes  an interior of the shaft including the lumen against the an environment, wherein an end of the first connector contacts the optical window when the first connector is inserted into the lumen, wherein the plug part is at least in part deformable; a clamp part, wherein the plug part is configured to be at least partially inserted into the clamp part, and the clamp part is configured to, when the plug part is at least partially inserted in the clamp part and when the first connector is inserted into the lumen of the shaft of the plug part, exert a force onto the plug part which deforms the plug part upon tightening the clamp part so as to clamp and hold the first connector in position and orientation with respect to the optical axis; in combination with the other recited limitations in the claim. 
Claims 2-13 and 16-19 are allowable as dependent upon claim 1.
Claims 14, 15, and 20 are allowed. 
Independent claim 14 is allowed because the prior art does not teach or suggest a method of optically connecting a first connector of a first optical fiber device with a second connector of a second optical fiber device  comprising: providing a plug part having an elongated shaft with a lumen extending through the shaft, a cap at a first shaft end of the shaft which has an insertion opening,  the lumen having an optical window having a solid body element which closes   an interior of the shaft including the lumen against the an environment; providing a clamp part having the second connector connected thereto; inserting the plug part at least partially into the clamp part so that the optical window contacts the second connector at one side of the optical window; inserting the first connector into the plug part so that the first connector contacts the optical window at an opposite side of the window; tightening the clamp part to exert a force onto the plug part so as to deform the plug part to clamp the first connector and to hold the first connector in position and orientation with respect to the second connector; in combination with the other recited limitations in the claim. 
Claims 15 and 20 are allowable as dependent upon claim 14.
Prior art reference Souloumiac, Alain (5,283,850; “Souloumiac”) is the closest prior art of record in this application. However, Souloumiac fails to disclose optical window limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883